Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-9 are pending in the instant application.

Claim Objection
	Claim 1 is objected to for the following minor informality: the limitation “…and a CP-CRADD in an amount sufficient” should be replaced with –and a CP-CRADD protein in an amount...- Furthermore, claim 1 contains the acronyms “CP-CRADD” and “BCL10”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., B-cell lymphoma/leukemia 10 (BCL10). The abbreviations can be used thereafter.

Claim 5 is objected to for the following minor informality: claim 5 contains the acronym “MTM”, and an acronym in the first instance of claims should be expanded upon/spelled out with the acronym indicated in parentheses, i.e., membrane translocating motif (MTM). The abbreviations can be used thereafter.


  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
Claims 1-9 are drawn to "A method of treating or preventing inflammation in a mammalian subject comprising administering to the mammalian subject a  composition comprising a pharmaceutically acceptable carrier and a CP-CRADD in an amount sufficient to reduce or block BCL10 expression or activity and prevent, reduce inflammation, and/or treat a condition associated with inflammation in a subject”.  
Regarding the CP-CRADD domain, Applicant’s specification states that “The CRADD sequence is typically a human CRADD sequence, and the human CRADD sequence is known. Any derivatives, analogue or homologs of the human CRADD sequence can be used” (see paragraphs 0043-0049).  Furthermore, Applicant’s specification states that the CRADD can lack the CARD domain and/or death domain (see paragraph 0020).  The CARD domain is amino acids 1-94 and the death domain is amino acids 121-200 (79 amino acids, see figure 4A).  
Thus, the possibilities are vast given that the claims encompass and derivative, analogue or homologue of human CRADD (full-length or death domain/card domain deleted sequence).
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number peptides that meet the structural requirements encompassed by the claims are also able to redcue or block BCL10 expression and treat inflammation.  

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	In the instant case, Applicants reduce to practice the following: There are in vitro studies looking at CRADDs effect on different inflammatory markers.  Figure 5 shows intracellular delivery of CP-CRADD suppresses agonist induced IL-6 and MCP-1 expression in WT and CRADD-deficient endothelial cells (FIG 5A).  However, there is no in vivo studies/data with regards to treatment of subjects with CP-CRADD for any disease or disorder.  The CP-CRADD reduced to practice is the full length CRADD fused to an MTM (see figure 4A).  There is no examples of CP-CRADD wherein CRADD is anything other than the human CRADD comprising the death domain and the CARD domain.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which only includes one CP-CRADD, is not sufficient to exemplify the breadth of the genus given that the claim encompasses ANY molecule that inhibits BCL-10 and treating/prevent inflammation.  One of ordinary skill in the art would not consider three peptide sequences to be representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
	Applicants disclose the following: SEQ ID NO:4 (full length Human CRADD), the CARD domain (SEQ ID NO:5) and the death domain (SEQ ID NO:6)/

	ii. Partial structure: 
	Applicants reduce to practice the following: There are in vitro studies looking at CRADDs effect on different inflammatory markers.  Figure 5 shows intracellular delivery of CP-CRADD suppresses agonist induced IL-6 and MCP-1 expression in WT and CRADD-deficient endothelial cells (FIG 5A).  However, there is no in vivo studies/data with regards to treatment of subjects with CP-CRADD for any disease or disorder.  The CP-CRADD reduced to practice is the full length CRADD fused to an MTM (see figure 4A).  There is no examples of CP-CRADD wherein CRADD is anything other than the human CRADD comprising the death domain and the CARD domain.
Regarding the CP-CRADD domain, Applicant’s specification states that “The CRADD sequence is typically a human CRADD sequence, and the human CRADD sequence is known. Any derivatives, analogue or homologs of the human CRADD sequence can be used” (see paragraphs 0043-0049).  Furthermore, Applicant’s specification states that the CRADD can lack the CARD domain and/or death domain (see paragraph 0020).  The CARD domain is amino acids 1-94 and the death domain is amino acids 121-200 (79 amino acids, see figure 4A).  Thus, the possibilities are vast for CRADD.
  Although one of ordinary skill in the art could determine if a given molecule meets the structural requirements of the genus, it would not be possible to determine from the sequence alone if the molecule is able to have the same functional properties of inhibiting BCL-10 expression.  
Applicant has failed to provide sufficient structure and structure/function correlation and thus, making it impossible to determine what peptides encompassed by the claim (variants, derivatives, analogues of CRADD) would have the desired functions.


iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the CP-CRADD that would have the ability to inhibit BCL-10 expression and treat/prevent inflmmation.  Understanding the physical basis for the claimed activity is critical to determining which of the molecules that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of CP-CRADD peptides given that CRADD encompasses a vast number of potential sequences based on the definition in the specification.  The structure of the molecule is not sufficiently described.  As a result, it is impossible to predict, based on the specification, what peptides would be capable of inhibiting BCL-10 expression and treating/preventing inflammation in a mammalian subject. 

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless peptides/derivatives/homologues encompassed by the claims would be capable of inhibiting BCL-10 and treating/preventing conditions associated with inflammation.
The Applicant’s specification provides lacks guidance with regards to a structure function relationship and what peptides would be capable of inhibiting BCL-10.  Thus, it is not possible for one of ordinary skill in the art to determine what structure would be capable of inhibiting BCL-10 within the scope of the instant invention.

Conclusion

In conclusion, only CP-CRADD as reduced to practice within the specification, satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

	Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for in vitro inhibition of certain inflammatory markers, including BCL10, does not reasonably provide enablement for treating or preventing ANY inflammatory disease or disorder or condition associated with inflammation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. 
To comply with the enablement requirements of 35 U.S.C. §112, first paragraph, a specification must adequately teach how to make and how to use a claimed invention throughout its scope, without undue experimentation.  Plant Genetic Systems N.V. v. DeKalb Genetics Corp., 315 F.3d 1335, 1339, 65 USPQ2d 1452, 1455 (Fed. Cir. 2003).  There are a variety of factors which may be considered in determining whether a disclosure would require undue experimentation.  These factors include: (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).


The Nature of the Invention/Breadth of the Claims
The claims are drawn “A method of treating/preventing inflammation in a mammalian subject comprising administering a composition comprising a pharmaceutically acceptable carrier and a cell- penetrating caspase and receptor interacting protein adaptor with death domain (CP-CRADD) in an amount sufficient to reduce or block BCL10 expression or activity and prevent, reduce inflammation, and/or treat a condition associated with inflammation in a subject.”  The claims are broad with regards to the patient population (any subject with or in need of treating or preventing inflammation or a condition associated with inflammation).
The specification states " A method of treating or preventing inflammation in a mammalian subject including administering a composition including a pharmaceutically acceptable carrier and a CP-CRADD in an amount sufficient to reduce or block BCL10 expression or activity and prevent or reduce inflammation and/or prevent or treat a condition associated with inflammation in a subject to the mammalian subject in an amount effective for preventing or reducing inflammation and/or preventing or treating a condition associated with inflammation in the mammalian subject. In the method, the subject can have or be predisposed to at least one of: hypertension, atherosclerosis, aortic aneurysm formation, neurovascular lesions, epithelial injury in respiratory, gastrointestinal, hepatobiliary, and genitourinary systems...” (see paragraph 0019, PGPUB).  There are no specific definitions regarding condition associated with inflammation which is virtually ever condition possible.  The, claims are very broad with respect to treating or preventing any disease associated with inflammation (which does not require that patient actually have inflammation).

The State of the Prior Art 

The Examiner is not aware of prior art disclosing the use of the claimed composition or any one composition for treatment/prevention of ANY disease associated with inflammation or preventing of inflammation broadly.
However, art does exist regarding CRADD and its targeting of BCL10.  Lin (J Immunol. 2012 March 15; 188(6): 2493–2497. doi:10.4049/jimmunol.1101502, cited in Applicant’s IDS).  Lin teaches that “CRADD interacts with BCL10 through its caspase recruitment domain (CARD) and suppresses interactions between BCL10 and CARMA1. TCR agonist-induced interaction between CRADD and BCL10 coincides with reduction of its complex formation with CARMA1 in wildtype, as compared to Cradd-deficient, primary cells. Finally, Cradd-deficient spleen cells, CD4+ T cells, and mice respond to T cell agonists with strikingly higher production of pro-inflammatory mediators, including γ-interferon, IL-2, TNF-α, and IL-17. These results define a novel role for CRADD as a negative regulator of the CARMA1 signalosome and suppressor of T helper (Th)1- and Th17-mediated inflammatory responses” (see abstract).
Furthermore, Ni (US6495322 B1, cited in Applicant’s IDS) teaches use of CRADD for inducing apoptosis in cells (see abstract and claim 1).  However, there is no art with regards to treatment or prevention of inflammation or any disease associated with inflammation with CRADD.  Given that diseases associated with inflammation encompass virtually all diseases (with varying mechanisms of pathogenesis), it would be highly unpredictable to treat any condition "associated" with inflammation with any one compound.

The Predictability or Unpredictability of the Art
	The prior art pertaining to the treatment of inflammatory diseases or any conditions associated with inflammation with any one composition is highly complex and unpredictable (see prior art description above).  

The Relative Skill of Those in the Art 

It is not the skill of those in the art to treat/prevention inflammation broadly or any disease associated with inflammation with a single agent, including CRADD.

Amount of Guidance
	There is no guidance with regards to treating diseases associated with inflammation or treatment/prevention of inflammation in a subject.  There are in vitro studies looking at CRADDs effect on different inflammatory markers.  Figure 5 shows intracellular delivery of CP-CRADD suppresses agonist induced IL-6 and MCP-1 expression in WT and CRADD-deficient endothelial cells (FIG 5A).  However, there is no in vivo studies/data with regards to treatment of subjects with CP-CRADD for any disease or disorder.

The Presence or Absence of Working Examples
	There are in vitro studies looking at CRADDs effect on different inflammatory markers.  Figure 5 shows intracellular delivery of CP-CRADD suppresses agonist induced IL-6 and MCP-1 expression in WT and CRADD-deficient endothelial cells (FIG 5A).  However, there is no in vivo studies/data with regards to treatment of subjects with CP-CRADD for any disease or disorder.  Furthermore, in vitro cell studies looking at the effect of CP-CRADD on specific inflammatory marker expression in endothelial cells does not provide enablement for treatment/prevention inflammation or any disease associated with inflammation which is considered highly complex and unpredictable.

The Quantity of Experimentation Necessary  
Considering the factors above, the skilled artisan would be burdened with undue experimentation in determining CP-CRADD would be effective at treating/prevention inflammation or ANY disease associated with inflammation in a subject in need thereof.  The experimentation required represents years of inventive effort.  When the above factors are weighed, it is the examiner's position that one skilled in the art could not practice the invention without undue experimentation. 
Therefore, in view of the Wands factors, the claims appear to require undue experimentation to use the full scope of the claimed invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 6-7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by 
HAYASHI (KR20120043328A).
	Claim interpretation of instant claim 1:  Applicants define “CP-CRADD” as ““CP-CRADD" is meant a protein including both a CRADD protein sequence and an MTM (membrane translocating sequence) that enables the protein to cross the plasma membrane of a subject's cells (See paragraph 0008 of pgPUB).  Furthermore, The CRADD sequence is typically a human CRADD sequence, and the human CRADD sequence is known. Any derivatives, analogue or homologs of the human CRADD sequence can be used” (See paragraph 0042)”.  Thus, given the broadest reasonable interpretation, CP-CRADD can be any protein comprising a sequence that translocates through a cell membrane and any human CRADD derivative analogue or homologue.
Hayashi discloses a method of treating patients with the purpose of suppressing cell apoptosis and treating stroke or multiple sclerosis comprising administering a fusion protein comprising TAT (cell penetrating peptide and meeting the limitations of a membrane translocating motif) fused to RAIDD helix three peptide (see abstract).  Regarding instant claims 1 and 6-7, the RAIDD helix three peptide of Hayashi meets the limitations of CRADD given that it is a derivative of human CRADD (see SEQ ID NO:2, amino acids 139-156 of instant SEQ ID NO:4) that is missing the CARD and the death domain.  Regarding claims 1 and 4, A skilled artisan would readily understand that a patient in clinical trials is a human, meeting the limitation of a mammalian subject (see page 3, 11-16).  Regarding claim 2, patients with Alzheimer’s disease are predisposed to atherosclerosis and hypertension.  *Please note that claim 2 does not require the patient have any one of those conditions.  Regarding claim 3, Hayashi discloses the same method of the instant claims including administering CP-CRADD and thus, the result oriented effects will inherently be achieved via practicing the method of Hayashi.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10342847 in view of Lin (The Journal of Immunology, 188 (6), pages 2493-2497). Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of treating or preventing inflammation in a mammalian subject comprising administering to the mammalian subject a composition comprising a pharmaceutically acceptable carrier and a CP-CRADD in an amount sufficient to reduce or block BCL10 expression or activity and prevent or reduce inflammation and/or preventing or treating a condition associated with inflammation in the mammalian subject” (see claim 1).”  The instant application further claims wherein the subject has or is predisposed to at least one of: hypertension, atherosclerosis, aortic aneurysm formation, neurovascular lesions, epithelial injury in respiratory, gastrointestinal, hepatobiliary, and genitourinary systems (claim 2); MTM is SEQ ID NOs:1-3 (see claims 5 an d8-9); and wherein the CRADD lacks the death domain (claim 6), the CARD domain (claim 7) and subject is human (see claim 4). 
U.S. Patent No. 10342847 claims “A composition comprising a pharmaceutically acceptable carrier and a cell-penetrating caspase and receptor interacting protein adaptor with death domain (CP-CRADD) protein in an amount sufficient to reduce or block B-cell CLL/lymphoma 10 (BCL10) expression or activity and reduce and/or treat BCL10-mediated inflammation with a condition in a subject; wherein the CP-CRADD comprises the full-length CRADD sequence and a membrane translocating motif (MTM) having the sequence AAYLLPYLLAAP (SEQ ID NO: 1), AAVALLPAVLLALLAP (SEQ ID NO:2) or VTVLALGALAGVGVG (SEQ ID NO:3); wherein the condition comprises hypertension; atherosclerosis; aortic aneurysm formation; or epithelial cell injury in respiratory, gastrointestinal, hepatobiliary, or genitourinary systems”  (see claim 1); a device impregnated with the fusion protein (Claim 4).  U.S. Patent No. 10342847 defines CP-CRADD is encompassing deletion of the death domain (see paragraph 0021).
U.S. Patent No. 10342847 is silent to wherein the CRADD domain lacks the death domain in the claims.
However, Lin (cited in Applicant’s IDS) teaches that CRADD interacted with BCL-10 via the CARD domain and NOT the death domain (see page 2494, right hand column).
Thus, it would have been obvious before the effective filing date of the claimed invention to exclude the Death domain of the CRADD protein of the instant application.  One of ordinary skill in the art would have been motivated to try this given that Lin teaches that the death domain is not involved in the BCL-10 signaling.  There is a reasonable expectation of success given that the CARD domain has been show to block BCL-10.


Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7-13 of U.S. Patent No. 11026992. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The instant application claims “A method of treating or preventing inflammation in a mammalian subject comprising administering to the mammalian subject a composition comprising a pharmaceutically acceptable carrier and a CP-CRADD in an amount sufficient to reduce or block BCL10 expression or activity and prevent or reduce inflammation and/or preventing or treating a condition associated with inflammation in the mammalian subject” (see claim 1).”  The instant application further claims wherein the subject has or is predisposed to at least one of: hypertension, atherosclerosis, aortic aneurysm formation, neurovascular lesions, epithelial injury in respiratory, gastrointestinal, hepatobiliary, and genitourinary systems (claim 2); MTM is SEQ ID NOs:1-3 (see claims 5 an d8-9); and wherein the CRADD lacks the death domain (claim 6), the CARD domain (claim 7) and subject is human (see claim 4). 
U.S. Patent No. 1026992 claims “A composition comprising a pharmaceutically acceptable carrier and a cell-penetrating caspase and receptor interacting protein adaptor with death domain (CP-CRADD) in an amount sufficient to reduce or block BCL10 expression or activity, reduce BCL-10-mediated inflammation, and/or treat BCL-10-mediated inflammation with a condition in a subject; wherein the death domain of CP-CRADD is deleted (claim 1); wherein the CP-CRADD comprises a membrane translocating motif (MTM) having the sequence AAVLLPVLLAAP (SEQ ID NO:1) (claim 3);  wherein the condition comprises hypertension, atherosclerosis, aortic aneurysm formation, neurovascular lesions, epithelial injury in respiratory, gastrointestinal, hepatobiliary, and genitourinary systems (Claim 6); A method of treating BCL10-mediated inflammation in a mammalian subject comprising administering the composition of claim 1 to the mammalian subject in an amount effective for blocking or reducing BCL10 expression or activity thereby reducing or blocking BCL10-mediated inflammation and/or treating a condition associated pith BCL10-mediated inflammation with a condition in the mammalian subject (claim 7); wherien the subject is human (see claim 9); MTM of SEQ ID Nos:1-3 (see claims 10 and 12-13); lacking the CARD domain (see claim 11). 

Conclusion
No claims are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654